DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 October 2021 has been entered.

Status of Claims
This is in response to applicant’s amendment/response file on 19 October 2021, which has been entered and made of record.  Claim(s) 1/10 has/have been amended.  No Claim has/have been cancelled or added.  Claim(s) 1-20 are pending in the 14 is marked as amended but the Examiner finds no change compared with Claim filed on 25 June 2021.  Applicant is kindly reminded to confirm the amendment has not been missed.
	
 Response to Arguments
Applicant's arguments, with respect to Claim Objection, see p.7, filed on 19 October 2021 have been fully considered and are persuasive.  The previous Objection to Claim 1 is withdrawn after Claim 1 being amended.
Applicant’s arguments, see p.7, filed on 19 October 2021, with respect to Double Patent rejection have been fully considered but they are not persuasive.  Applicant argues that the current amendments to the claims moot the double patenting rejections.  The Examiner respectfully disagrees.  The added limitation had been disclosed or taught by Popovic et al. (US 2018/0368929 A1), Alves De Inda et al. (US 2014/0296704 A1) and Quaid (US 2004/0024311 A1) as detailed in 35 U.S.C. §103 rejection to Claim 1/10/14 below.  Therefore the Double Patenting rejection is maintained.  The reason to combine is same as rejection to Claim 1.
Applicant’s arguments, see p.7-8, filed on 19 October 2021, with respect to the rejection(s) of independent Claim(s) 1/10/14 under 35 USC §103 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The newly amended independent Claim(s) 1/10/14 is/are now rejected under 35 USC §103 as being unpatentable over Sauer et al. (US 2005/0203380 A1) in view of Jones et al. (US 2016/0225192 A1), Popovic et al. (US 2018/0368929 A1), Alves De Inda et al. (US 2014/0296704 A1) and Quaid (US 2004/0024311 A1). Quaid teaches or suggests limitation of providing a haptic object including a trajectory of a surgical tool.  See detailed rejections below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sauer et al. (US 2005/0203380 A1) in view of Jones et al. (US 2016/0225192 A1), Popovic et al. (US 2018/0368929 A1), Alves De Inda et al. (US 2014/0296704 A1) and Quaid (US 2004/0024311 A1).
Regarding Claim 1, Sauer discloses an augmented reality navigation ([0002]: The invention is directed to augmented reality navigation systems in medical diagnostic imaging) system comprising: 
a head mounted display (Fig.1) comprising an at least partially transparent display screen ([0021]: video-see-through variety) configured to display augmentation graphics which appear to a user to be superimposed ([0005]: The visual representation of said patient is overlaid with an image of a target of said intervention) on at least a portion of a natural field of view of the user ([0021]: the system uses video-see-through AR, where the combination of real and graphic views takes place in the computer); 
at least one detector ([0023]: FIGS. 1a-b depict front and top views, respectively, of a stereo head mounted display with tracking and scene cameras, according to an embodiment of the invention, including a stereo head mounted display (HMD) 10 with tracking 11 and scene cameras 12) for identifying ([0026]: Saucer  a reference for the patient coordinate system and to deduce, see [0026] and to visualize a hand-held surgical instrument through marker, see [0027]) real-world features ([0005]: a plurality of markers on a frame attached to a table … said instrument including a plurality of markers), the at least one detector connected to the head mounted display ([0023]: The camera triplet (i.e. a stereo scene camera 12 and tracking camera 11) is rigidly mounted on top of the HMD 10); 
a surgical tool having markers and configured to be detected by at the at least one detector, wherein a representation of at least a portion of the surgical tool and a trajectory of the surgical tool is presented in the head mounted display ([0027]: To visualize a hand-held surgical instrument, such as a biopsy needle, inside the patient's body in the AR video view, the patients body pose needs to be tracked. A cluster of retro-reflective markers 14 can be attached to the biopsy needle from which the rigid body transformation between this cluster 14 and the tracker camera for each video frame can be estimated. The pose of this hand-held instrument with respect to the scanner table can then easily be deduced from the estimated head pose from the same video frame, a procedure referred to as instrument tracking and [0032]: FIG. 3 depicts a monoscopic augmented view of a needle insertion guide, according to an embodiment of the invention. In this picture, a needle is being inserted into a gel phantom that contains a set of six targets 30. A slice of an MR image is overlaid onto the video view, while both the location of six targets and the extended path of the needle are modeled and overlaid graphically onto the video image);
a computer subsystem in electronic communication with the head mounted display, the at least one detector (Fig.4 and [0023]), . 
Sauer fails to disclose wherein the display screen displays at least three operational views simultaneously, and wherein the at least three operational views may be separately activated by changing pitch angle of the head mounted display.
However Jones, in the same field of endeavor, discloses wherein the display screen displays at least three operational views simultaneously (Fig.10-12: notice four operational views are displayed), and wherein the at least three operational views may be separately activated by changing pitch angle of the head mounted display (Fig.10-12: notice when a user sees downward view 710 is activated in Fig.10, when the user looks upward the upper views 720, 722 and 724 are activated, when the user looks further upward, all views are deactivated.  Also see [0067]: The example embodiments of FIGS. 10-12 allow a surgeon or other user to see several virtual displays of different medical information without looking away from the surgical site and focusing far away to view physical monitors that may be mounted across the OR or elsewhere adjacent to the patient. In some embodiments, three operational “modes” of the virtual displays are selectively activated based upon pitch of the surgeon's head and the corresponding viewing line-of-sight of the user. The three operations may be separately activated by increasing pitch angle of the HMD 750 through three corresponding ranges of viewing angles, such as low (directly at the surgical space), medium, high (horizontal eye-level). The viewing angle of the surgeon can be determined from the head motion signal output by a motion sensor of the HMD 750).  
Sauer modified by Jones fails to explicitly disclose the computer subsystem in electronic communication with the surgical tool and wherein the computer subsystem is configured to output a signal to a robotic surgical system to align the robotic surgical system along the desired position and orientation.
However Popovic, in the same field of endeavor, discloses the computer subsystem (Fig.1A: 130) in electronic communication with the surgical tool (Fig.1A: 102) and wherein the computer subsystem is configured to output a signal to a robotic surgical system to align the robotic surgical system along the desired position and orientation ([0066]-[0068]: …alignment (position and orientation) of the robot 101 with some desired frame of reference …  A variety of methods exist to register a surgical robot 101 to the workspace it is in … In practice, the discussed control processes may be implemented by modules that are embodied by any combination of hardware, software and/or firmware installed on any platform (e.g., a general computer, application specific integrated circuit (ASIC), etc.). Furthermore, processes may be performed by the processor 130 of control unit 106).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Popovic into that of Sauer modified by Jones and to add above missing limitation in order to  provide an apparatus, systems, methods, and computer-readable storage media for control of a surgical robot using a combination of live imagery and tracking information provided from a virtual reality device enabling target selection using motion detection, while not depending on use of the user's hands or dexterity, generally as taught by Popovic ([0006]).
Sauer as modified fails to further discloses wherein the computer subsystem is configured to receive a user input signal when the trajectory is at a desired position and orientation.
However Alves De Inda, in the same field of endeavor, discloses wherein the computer subsystem is configured to receive a user input signal when the trajectory is at a desired position and orientation ([0049]: the target rotational position providing unit can also be a receiving unit for receiving the target rotational position via a wired or wireless data connection, wherein the desired target rotational position can have been determined automatically or semi-automatically by another unit, or the target rotational position can be input by a user).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Alves De Inda into that of Sauer as modified and to configure the copter subsystem to receive a user input signal when the trajectory is at a desired position and orientation for assisting in positioning the insertion device as taught by Alves De Inda ([0001]).
Sauer as modified above fails to disclose wherein the computer subsystem is configured to provide the robotic surgical system a haptic object including the trajectory of the surgical tool, the haptic object determined by real world features detected by the at least one detector, and wherein motion of the robotic surgical system is configured to be confined such that at least a portion of the surgical tool is prevented from moving outside of the haptic object.
However Quaid, in the same field of endeavor, teaches or suggests a computer subsystem in electronic communication with the head mounted display, the at least one detector, and the surgical tool (Fig.1 and [0033]: FIG. 1 is a diagrammatic illustration of an exemplary operating room in which a haptic device 113 is used with a computer-assisted surgery system 11. Computer-assisted surgery system 11 comprises a display device 30, an input device 34, and a processor based system 36, for example a computer. Input device 34 may be any input device now known or later developed, for example, a keyboard, a mouse, a trackball, and/or the like. Display device 30 may be any display device now known or later developed for displaying two-dimensional and/or three-dimensional images, for example a monitor, a wearable display, a projection display, a head-mounted display, stereoscopic views, …  [0040]: In the illustrated example, the localizer is an optical tracking system that comprises one or more cameras 14 that preferably track a probe 16. As shown in FIG. 1, cameras 14 may be coupled to processor based system 36.  [0035]: A surgical tool or instrument 112 is shown coupled to haptic device 113.  Notice the haptic device 112 is coupled to the processor based system 36), wherein the computer subsystem is configured to receive a user input signal ([0035]:  Surgical tool 112 may be haptically controlled by a surgeon remotely or haptically controlled by a surgeon 116 present in proximity to surgical tool 112) when the trajectory is at a desired position and orientation ([0028]: In an impedance mode, a haptic device measures or senses the pose (position, orientation, velocity, and/or acceleration) of the surgical instrument and applies forces and/or torques ("wrench") to the instrument), wherein the computer subsystem is configured to output a signal to a robotic surgical system ([0034]: Haptic device 113 is, in the illustrated example, a robotic device. Haptic device 113 may be controlled by a processor based system, for example a computer 10) to align the robotic surgical system along the desired position and orientation ([0092]: During surgery, the haptic device may be used to enhance the performance of the surgeon in, for example, such tasks as holding a tool steady, making straight cuts, or moving a tool tip along a path or surface), wherein the computer subsystem is configured to provide the robotic surgical system a haptic object including the trajectory of the surgical tool, the haptic object determined by real world features detected by the at least one detector, and wherein motion of the robotic surgical system is configured to be confined such that at least a portion of the surgical tool is prevented from moving outside of the haptic object ([0074]: Haptic object 26 may be of any shape, for example, a line, a curve, a cylinder, a funnel, and/or the like. Haptic object 26 is, in the illustrated example, defined as a virtual pathway to facilitate interactive positioning of haptic device 113 and/or surgical tool 112 coupled to haptic device 113 at a desired position. Haptic object 26 guides surgical tool 112 coupled to haptic device 113 from an initial position and/or pose toward a target area and/or a desired pose relative to anatomy 114 of the patient. If desired, haptic object 26 may guide surgical tool 112 to the target area along a path or trajectory 28. The path or trajectory 28 from the initial position to the target area may depend on the surgical plan. The path may be of any shape, for example a straight line, a curve, a funnel, a cylinder, and/or the like. Based at least in part on haptic object 26, haptic forces are applied to haptic device 113 as the user moves the surgical tool or haptic device to guide the user in moving the surgical tool 112 along path 28 toward the target area.  Also see [0061]: For example, selecting a trajectory for a cranial neurosurgical procedure such as a biopsy, tumor resection, or deep-brain stimulation is a complicated 3-D planning problem. The surgeon must find a path to a target area while avoiding blood vessels and sensitive areas of the brain. If these regions can be turned into repulsive haptic objects, planning such a procedure may be as simple as applying a haptic constraint that keeps the trajectory of a tool guide passing through the target of interest, and allowing the user to pivot the device about this point until it settles into a suitable pose where none of the repulsive haptic objects are violated).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Quaid into that of Saucer as modified and to add above limitation in order to provide a feedback to surgeons during operation.

Regarding Claim 2, Sauer further discloses wherein a camera system for detecting real-world features is electrically coupled to the head mounted display (Fig.1 and [0023]: The camera triplet (i.e. a stereo scene camera 12 and tracking camera 11) is rigidly mounted on top of the HMD 10 and [0039]: The present invention can be implemented as a routine 47 that is stored in memory 43 and executed by the CPU 42 to process the signal from the head mounted display 48, which includes the guidance display and the stereoscopic viewing cameras and tracking camera).

3, Sauer discloses wherein the head mounted display provides a representation of the surgical tool and the trajectory of the surgical tool ([0032]: the extended needle path 33) overlaid on an anatomy of the patient (Fig.3 and [0032]).

Regarding Claim 4, Jones discloses further includes a motion sensor connected to the head mounted display for outputting a motion signal based on measured motion of the head mounted display ([0007]: he augmented reality surgical system includes a head mounted display, a motion sensor, and computer equipment. The head mounted display includes a see-through display screen that display images while allowing transmission of ambient light therethrough. The motion sensor is connected to the head mounted display and configured to output a head motion signal indicating measured movement of the head mounted display). Therefore it would have been obvious to one ordinary person skilled in the art at the time of the filing to incorporate the teaching of Jones into that of Sauer so that when a surgeon's head is rotated so that an area of a patient's body having a bone modeled through CT imagery data becomes within the field of view of the display screen 110 of the HMD 100, the system displays a graphical model of the bone and selected types of anatomical structure (e.g., skeletal structure, muscular structure, organ structure, vascular structure, etc.). The surgeon is thereby able to peer into the patient to view a representation of the bone and/or intervening layers of tissue, organs, etc. as taught by Jones ([0112]).

7, Sauer discloses comprising a pointer tool for making surgical planning selections ([0022]: The system includes sets of markers attached to the MR couch and an interventional tool, such as one or more needles), wherein the pointer tool is configured to be detected by the at least one detector (Fig.3 and [0032]: FIG. 3 depicts a monoscopic augmented view of a needle insertion guide, according to an embodiment of the invention. In this picture, a needle is being inserted into a gel phantom that contains a set of six targets 30 … The user would actually see a stereo image in the head-mounted display for good spatial perception).

Regarding Claim 8, Sauer discloses wherein the at least one detector comprises a video camera and transmits a video signal to the head mounted display to display augmentation graphics which appear to the user to be superimposed on at least a portion of a natural field of view of the user ([0021]: In accordance with an embodiment of the invention, there is provided an AR system that is based on a stereoscopic head-mounted display (HMD) of the video-see-through variety. A stereo pair of video cameras serves as artificial eyes. A live stereoscopic video view of a real scene can be overlaid with computer graphics in real-time).

Regarding Claim 9, Sauer discloses wherein the navigation system is used to perform a surgical procedure ([0036]: The composite stereoscopic images (i.e., video plus the graphics from the image data) according to an embodiment of the invention provide an intuitive guidance to the interventional radiologist and/or surgeon to perform the procedure more accurately, with more confidence, and in less time).

Regarding Claim 10, Sauer discloses an augmented reality navigation system for use with a robotic surgical ([0002]: The invention is directed to augmented reality navigation systems in medical diagnostic imaging) system, the system comprising: 
a head mounted display (Fig.1) comprising an at least partially transparent display screen ([0021]: video-see-through variety) configured to display augmentation graphics which appear to a user to be superimposed ([0005]: The visual representation of said patient is overlaid with an image of a target of said intervention) on at least a portion of a natural field of view of the user ([0021]: the system uses video-see-through AR, where the combination of real and graphic views takes place in the computer); 
at least one detector ([0023]: FIGS. 1a-b depict front and top views, respectively, of a stereo head mounted display with tracking and scene cameras, according to an embodiment of the invention, including a stereo head mounted display (HMD) 10 with tracking 11 and scene cameras 12) for identifying ([0026]: Saucer teaches the marker can be used to establish a reference for the patient coordinate system and to deduce, see [0026] and to visualize a hand-held surgical instrument through marker, see [0027]) real-world features ([0005]: a plurality of markers on a frame attached to a table … said instrument including a plurality of markers), the at least one detector connected to the head mounted display ([0023]: The camera triplet (i.e. a stereo scene camera 12 and tracking camera 11) is rigidly mounted on top of the HMD 10); and 
a computer subsystem (Fig.4 and [0039]: a computer system 41) configured to generate and/or access a representation of at least a portion of a surgical tool (Fig.3: needle) and a trajectory of the surgical tool during a surgical procedure ([0032]: the cylinder 33 is an extrapolation of the needle along a straight path), and display, on the display screen, surgical tool augmentation ([0032]: The large concentric ring 32 around the intersection of the extended needle path 33 with the target plane indicates the distance between needle tip 34 and the target plane, enhancing the user's ability to judge the depth correctly) based on a modified representation (Fig.3 and [0032]: FIG. 3 depicts a monoscopic augmented view of a needle insertion guide, according to an embodiment of the invention. In this picture, a needle is being inserted into a gel phantom that contains a set of six targets 30. A slice of an MR image is overlaid onto the video view, while both the location of six targets and the extended path of the needle are modeled and overlaid graphically onto the video image. The user would actually see a stereo image in the head-mounted display for good spatial perception. Target 31 is the currently selected target. The shaded cylinder 35 indicates the inserted portion of the actual needle, the sphere 34 indicates the location of the actual needle tip, and the cylinder 33 is an extrapolation of the needle along a straight path, allowing the user to aim precisely at the target from a distance, before and during insertion of the needle. The large concentric ring 32 around the intersection of the extended needle path 33 with the target plane indicates the distance between needle tip 34 and the target plane, enhancing the user's ability to judge the depth correctly).  
Sauer fails to disclose wherein the display screen displays at least three operational views simultaneously, and wherein the at least three operational views may be separately activated by changing pitch angle of the head mounted display.
However Jones, in the same field of endeavor, discloses wherein the display screen displays at least three operational views simultaneously (Fig.10-12: notice four operational views are displayed), and wherein the at least three operational views may be separately activated by changing pitch angle of the head mounted display (Fig.10-12: notice when a user sees downward view 710 is activated in Fig.10, when the user looks upward the upper views 720, 722 and 724 are activated, when the user looks further upward, all views are deactivated.  Also see [0067]: The example embodiments of FIGS. 10-12 allow a surgeon or other user to see several virtual displays of different medical information without looking away from the surgical site and focusing far away to view physical monitors that may be mounted across the OR or elsewhere adjacent to the patient. In some embodiments, three operational “modes” of the virtual displays are selectively activated based upon pitch of the surgeon's head and the corresponding viewing line-of-sight of the user. The three operations may be separately activated by increasing pitch angle of the HMD 750 through three corresponding ranges of viewing angles, such as low (directly at the surgical space), medium, high (horizontal eye-level). The viewing angle of the surgeon can be determined from the head motion signal output by a motion sensor of the HMD 750).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Jones into that of Sauer and to add above limitation in order to allow a surgeon to control viewing content without using hands.
wherein the computer subsystem is configured to output a signal to a robotic surgical system to align the robotic surgical system along the desired position and orientation.
However Popovic, in the same field of endeavor, discloses wherein the computer subsystem is configured to output a signal to a robotic surgical system to align the robotic surgical system along the desired position and orientation ([0066]-[0068]: …alignment (position and orientation) of the robot 101 with some desired frame of reference …  A variety of methods exist to register a surgical robot 101 to the workspace it is in … In practice, the discussed control processes may be implemented by modules that are embodied by any combination of hardware, software and/or firmware installed on any platform (e.g., a general computer, application specific integrated circuit (ASIC), etc.). Furthermore, processes may be performed by the processor 130 of control unit 106).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Popovic into that of Sauer modified by Jones and to add above missing limitation in order to  provide an apparatus, systems, methods, and computer-readable storage media for control of a surgical robot using a combination of live imagery and tracking information provided from a virtual reality device enabling target selection using motion detection, while not depending on use of the user's hands or dexterity, generally as taught by Popovic ([0006]).
Sauer as modified fails to further discloses wherein the computer subsystem is configured to receive a user input signal when the trajectory is at a desired position and orientation.
wherein the computer subsystem is configured to receive a user input signal when the trajectory is at a desired position and orientation ([0049]: the target rotational position providing unit can also be a receiving unit for receiving the target rotational position via a wired or wireless data connection, wherein the desired target rotational position can have been determined automatically or semi-automatically by another unit, or the target rotational position can be input by a user).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Alves De Inda into that of Sauer as modified and to add the missing limitation for assisting in positioning the insertion device as taught by Alves De Inda ([0001]).\ Sauer as modified above fails to disclose wherein the computer subsystem is configured to provide the robotic surgical system a haptic object including the trajectory of the surgical tool, the haptic object determined by real world features detected by the at least one detector, and wherein motion of the robotic surgical system is configured to be confined such that at least a portion of the surgical tool is prevented from moving outside of the haptic object.
However Quaid, in the same field of endeavor, teaches or suggests a computer subsystem in electronic communication with the head mounted display, the at least one detector, and the surgical tool (Fig.1 and [0033]: FIG. 1 is a diagrammatic illustration of an exemplary operating room in which a haptic device 113 is used with a computer-assisted surgery system 11. Computer-assisted surgery system 11 comprises a display device 30, an input device 34, and a processor based system 36, for example a computer. Input device 34 may be any input device now known or later developed, for example, a keyboard, a mouse, a trackball, and/or the like. Display device 30 may be any display device now known or later developed for displaying two-dimensional and/or three-dimensional images, for example a monitor, a wearable display, a projection display, a head-mounted display, stereoscopic views, …  [0040]: In the illustrated example, the localizer is an optical tracking system that comprises one or more cameras 14 that preferably track a probe 16. As shown in FIG. 1, cameras 14 may be coupled to processor based system 36.  [0035]: A surgical tool or instrument 112 is shown coupled to haptic device 113.  Notice the haptic device 112 is coupled to the processor based system 36), wherein the computer subsystem is configured to receive a user input signal ([0035]:  Surgical tool 112 may be haptically controlled by a surgeon remotely or haptically controlled by a surgeon 116 present in proximity to surgical tool 112) when the trajectory is at a desired position and orientation ([0028]: In an impedance mode, a haptic device measures or senses the pose (position, orientation, velocity, and/or acceleration) of the surgical instrument and applies forces and/or torques ("wrench") to the instrument), wherein the computer subsystem is configured to output a signal to a robotic surgical system ([0034]: Haptic device 113 is, in the illustrated example, a robotic device. Haptic device 113 may be controlled by a processor based system, for example a computer 10) to align the robotic surgical system along the desired position and orientation ([0092]: During surgery, the haptic device may be used to enhance the performance of the surgeon in, for example, such tasks as holding a tool steady, making straight cuts, or moving a tool tip along a path or surface), wherein the computer subsystem is configured to provide the robotic surgical system a haptic object including the trajectory of the surgical tool, the haptic object determined by real world features detected by the at least one detector, and wherein motion of the robotic surgical system is configured to be confined such that at least a portion of the surgical tool is prevented from moving outside of the haptic object ([0074]: Haptic object 26 may be of any shape, for example, a line, a curve, a cylinder, a funnel, and/or the like. Haptic object 26 is, in the illustrated example, defined as a virtual pathway to facilitate interactive positioning of haptic device 113 and/or surgical tool 112 coupled to haptic device 113 at a desired position. Haptic object 26 guides surgical tool 112 coupled to haptic device 113 from an initial position and/or pose toward a target area and/or a desired pose relative to anatomy 114 of the patient. If desired, haptic object 26 may guide surgical tool 112 to the target area along a path or trajectory 28. The path or trajectory 28 from the initial position to the target area may depend on the surgical plan. The path may be of any shape, for example a straight line, a curve, a funnel, a cylinder, and/or the like. Based at least in part on haptic object 26, haptic forces are applied to haptic device 113 as the user moves the surgical tool or haptic device to guide the user in moving the surgical tool 112 along path 28 toward the target area.  Also see [0061]: For example, selecting a trajectory for a cranial neurosurgical procedure such as a biopsy, tumor resection, or deep-brain stimulation is a complicated 3-D planning problem. The surgeon must find a path to a target area while avoiding blood vessels and sensitive areas of the brain. If these regions can be turned into repulsive haptic objects, planning such a procedure may be as simple as applying a haptic constraint that keeps the trajectory of a tool guide passing through the target of interest, and allowing the user to pivot the device about this point until it settles into a suitable pose where none of the repulsive haptic objects are violated).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Quaid into that of Saucer as modified and to add above limitation in order to provide a feedback to surgeons during operation.

Regarding Claim 11, Sauer discloses rendering a surgical tool augmentation graphic for each of a  and displaying, on the display screen, the ([0003]: With this visual display, a physician can observe directly a patient's internal anatomy) and . Therefore it would have been obvious to a POSITA to modify Sauer’s HMD and to render a surgical tool augmentation graphic for each of a plurality of surgical tool trajectories, and display, on the display screen, the plurality of surgical tool augmentation graphics such that the surgical tool augmentation graphics appear overlaid on an anatomy of a patient and each of the surgical tool augmentation graphics indicate a physical trajectory that could be followed during the surgical procedure. This is because adding another augmentation graphic is just to duplicate the same procedure as generating the first graphic and rendering more than one augmentation graphics can support more than one surgeons to operate on the same patient simultaneously.

Regarding Claim 12, Sauer fails to explicitly disclose the computer subsystem is configured to modify an anatomical model of a patient based on one or more relative location(s) and/or orientation(s) determined from a detected input signal, thereby forming an updated anatomical model, and the computer subsystem is configured to display, on the display screen, anatomical model augmentation graphics corresponding to the updated anatomical model such that the updated anatomical model appears overlaid on an anatomy of a patient.
However Jones discloses modifying an anatomical model of a patient based on one or more relative location(s) and/or orientation(s) determined from the detected input signal, thereby forming an updated anatomical model, and displaying on the display screen, anatomical model augmentation graphics corresponding to the updated anatomical model such that the updated anatomical model appears overlaid on the anatomy of the patient ([0006]: The computer equipment is further configured to generate a three dimensional anatomical model using patient data created by medical imaging equipment that has imaged a portion of the patient, and to rotate and scale at least a portion of the three dimensional anatomical model based on the relative location and orientation of the reference markers connected to the head mounted display and the reference markers connected to the patient, and further rotate the at least a portion of the three dimensional anatomical model based on the head motion signal to track measured movement of the head mounted display). Therefore it would have been obvious to one ordinary person skilled in the art at the time of the filing to incorporate the teaching of Jones into that of surgeon to identify where a particular location within a displayed x-ray or other image corresponds to on the patient and effectively use the model during surgery as taught by Jones ([0005]).

Regarding Claim 13, Claim 13 is in similar scope to Claim 4. Therefore the rejection to Claim 4 is also applied to Claim 13.

Regarding Claim 14, Sauer discloses an augmented reality navigation system ([0002]: The invention is directed to augmented reality navigation systems in medical diagnostic imaging) comprising: 
a head mounted display (Fig.1) comprising an at least partially transparent display screen ([0021]: video-see-through variety) configured to display augmentation graphics which appear to a user to be superimposed ([0005]: The visual representation of said patient is overlaid with an image of a target of said intervention) on at least a portion of a natural field of view of the user ([0021]: the system uses video-see-through AR, where the combination of real and graphic views takes place in the computer);
at least one detector ([0023]: FIGS. 1a-b depict front and top views, respectively, of a stereo head mounted display with tracking and scene cameras, according to an embodiment of the invention, including a stereo head mounted display (HMD) 10 with tracking 11 and scene cameras 12) for identifying ([0026]: Saucer teaches the marker can be used to establish a reference for the patient coordinate system and to deduce, see [0026] and to visualize a hand-held surgical instrument real-world features ([0005]: a plurality of markers on a frame attached to a table … said instrument including a plurality of markers), the at least one detector connected to the head mounted display ([0023]: The camera triplet (i.e. a stereo scene camera 12 and tracking camera 11) is rigidly mounted on top of the HMD 10); 
a computer subsystem in electronic communication with the head mounted display and the at least one detector (Fig.4 and [0023]);
wherein a detector input signal from the at least one detector corresponds to a field of view of the at least one detector ([0005]: said instrument including a plurality of markers, and a control component, said control component accepting signals from said viewing cameras and tracking camera to generate an image for display in said stereoscopic guidance monitor) and the field of view of the at least one detector comprises at least a portion of anatomy of a patient during a surgical procedure ([0003]: With this visual display, a physician can observe directly a patient's internal anatomy), 
Sauer fails to disclose wherein the display screen displays at least three operational views simultaneously, and wherein the at least three operational views may be separately activated by changing pitch angle of the head mounted display.
However Jones, in the same field of endeavor, discloses wherein the display screen displays at least three operational views simultaneously (Fig.10-12: notice four operational views are displayed), and wherein the at least three operational views may be separately activated by changing pitch angle of the head mounted display (Fig.10-12: notice when a user sees downward view 710 is activated in Fig.10, when the user looks upward the upper views 720, 722 and 724 are activated, when the user looks further upward, all views are deactivated.  Also see [0067]: The example embodiments of FIGS. 10-12 allow a surgeon or other user to see several virtual displays of different medical information without looking away from the surgical site and focusing far away to view physical monitors that may be mounted across the OR or elsewhere adjacent to the patient. In some embodiments, three operational “modes” of the virtual displays are selectively activated based upon pitch of the surgeon's head and the corresponding viewing line-of-sight of the user. The three operations may be separately activated by increasing pitch angle of the HMD 750 through three corresponding ranges of viewing angles, such as low (directly at the surgical space), medium, high (horizontal eye-level). The viewing angle of the surgeon can be determined from the head motion signal output by a motion sensor of the HMD 750).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Jones into that of Sauer and to add above limitation in order to allow a surgeon to control viewing content without using hands.
Sauer modified by Jones fails to explicitly disclose wherein the computer subsystem is configured to output a signal to a robotic surgical system to align the robotic surgical system along the desired position and orientation.
However Popovic, in the same field of endeavor, discloses wherein the computer subsystem is configured to output a signal to a robotic surgical system to align the robotic surgical system along the desired position and orientation …alignment (position and orientation) of the robot 101 with some desired frame of reference …  A variety of methods exist to register a surgical robot 101 to the workspace it is in … In practice, the discussed control processes may be implemented by modules that are embodied by any combination of hardware, software and/or firmware installed on any platform (e.g., a general computer, application specific integrated circuit (ASIC), etc.). Furthermore, processes may be performed by the processor 130 of control unit 106).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Popovic into that of Sauer modified by Jones and to add above missing limitation in order to  provide an apparatus, systems, methods, and computer-readable storage media for control of a surgical robot using a combination of live imagery and tracking information provided from a virtual reality device enabling target selection using motion detection, while not depending on use of the user's hands or dexterity, generally as taught by Popovic ([0006]).
Sauer as modified fails to further discloses wherein the computer subsystem is configured to receive a user input signal when the trajectory is at a desired position and orientation.
However Alves De Inda, in the same field of endeavor, discloses wherein the computer subsystem is configured to receive a user input signal when the trajectory is at a desired position and orientation ([0049]: the target rotational position providing unit can also be a receiving unit for receiving the target rotational position via a wired or wireless data connection, wherein the desired target rotational position can have been determined automatically or semi-automatically by another unit, or the target rotational position can be input by a user).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Alves De Inda into that of Sauer as modified and to add the missing limitation for assisting in positioning the insertion device as taught by Alves De Inda ([0001]).

Regarding Claims 15-17, Claims 15-17 are in similar scopes to Claims 2-4. Therefore the rejection to Claims 2-4 are also applied to Claims 15-17.

Regarding Claims 18-20, Claims 18-20 are in similar scopes to Claims 7-9.  Therefore the rejection to Claims 7-9 are also applied to Claims 18-20.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sauer et al. (US 2005/0203380 A1) in view of Jones et al. (US 2016/0225192 A1), Popovic et al. (US 2018/0368929 A1), Alves De Inda et al. (US 2014/0296704 A1) and and Quaid (US 2004/0024311 A1) as applied to Claim 1 above, and further in view of Razzaque et al. (US 9,675,319 B1).
Regarding Claim 5, Jones discloses wherein the at least one detector comprises a detector with at least a minimum field of view of 40 degrees ([0076]: The size of individual ones of the virtual display panels and/or the size of the collection of virtual display panels may be adjusted by the surgeon. By default, each of the virtual display panels may be sized to approximately fill the field-of-view of the display screen 752 of the HMD 750 (e.g., about 40° diagonal) when the surgeon is looking directly at one of the virtual display panels).
Furthermore Razzaque, in the same field of endeavor, discloses a head mounted display wherein the first opaque display occupies a portion of the field of view of the left eye of the user between 10 and 50 horizontal degrees and between 10 and 90 vertical degrees and the second opaque display occupies a portion of the field of view of the right eye of the user between 10 and 50 horizontal degrees and between 10 and 90 vertical degrees (col.39 liens 37-44). Therefore it would have been obvious to one ordinary person skilled in the art at the time of the filing to incorporate the teaching of Razzaque into that of Sauer as modified and to include a detector with at least a minimum field of view of 40 degrees in order to provide a wide observation range to users.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sauer et al. (US 2005/0203380 A1) in view of Jones et al. (US 2016/0225192 A1), Popovic et al. (US 2018/0368929 A1), Alves De Inda et al. (US 2014/0296704 A1) and Quaid (US 2004/0024311 A1) as applied to Claim 1 above, and further in view of Koshihara (US 2017/0236464 A1).
Regarding Claim 6, Sauer modified by Fuchs fails to explicitly disclose wherein the display screen has a resolution of at least 1280×720 pixels.
However Koshihara discloses a head-mounted display in a type of guiding image light from an electro-optical apparatus to the pupil of an observer using an Organic Light Emitting Diode (OLED) as a light emitting element has been proposed as an electronic apparatus, such as a head-mounted display, which enables a virtual image to be formed ([0004]). Koshihara further discloses that the head-mounted display is a see-through optical system and used which overlaps image light with external light ([0004]). The see-through HMD screen has a resolution at least 1289x720 pixels (Fig.4 and [0066]: As illustrated in FIG. 4, pixels 820 are disposed in a matrix shape including M rows and N columns in the electro-optical device 80. M and N are integer numbers which are equal to or larger than 2, and it is assumed that M= 720 and N=1280 as an example in the embodiment). Therefore it would have been obvious to one ordinary person skilled in the art at the time of the filing to incorporate the teaching of Koshihara into that of Sauer as modified as it is one of mature configurations for a see-through HMD therefore reducing design time and meet conventional display standard.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YINGCHUN HE/Primary Examiner, Art Unit 2613